Casase Saw0QO7FEEKRIM Gnseunert4 ried 04/ag/21 Pages ois raga 157

Additional information regarding attemped service, etc:

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
REGINALD HEARD )
Plaintiff )
v. ) Civil Action No. 5:21-CV-00076-EEF—KLH
) Judge Elizabeth E Foote
AMIN CARTER , et al. )
Defendant )

SUMMONS IN A CIVIL ACTION

To:
USA Trucking Inc

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if
you are the United States or a United States agency, or an officer or employee of the United States described in
Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion
under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or
plaintiff's attorney, whose name and address are:

Jason Matthew Baer
Baer Law

3000 Kingman St Ste 200
Metairie, LA 70006

If you fail to do so, judgment by default will be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.

CLERK OF COURT

 

Date: _ 1/14/2021 /s/ = Tony R. Moore
CEBSEBOECOQOIPEEERRM Bemwmant4 Filed 4/0/21 Pages aisiiepeipy 148

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

3:21-CV—00076-EEF-KLH
PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

This summons for U S A Trucking Ine was received by me on (date) | = | Y - ZOZ }

 

¢ | personally served the summons on U § A Trucking Ine at (place)
on (date) > or

 

 

 

e | left the summons at the individual's residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there, on (date)
, and mailed a copy to the individual's last known address; or

e | served the summons on (name of individual) CT Cor Porat on) , who is desi ignated by law
to accept service of process on behalf of (name of organization) jor wie ucki
n (date) 4-

WA Cérhified mail- Cetorm rece ae TC44 0007 od 14 124

e | returned the summons unexecuted because

 

  

 

; or

 

® Other (specify):

O

My fees are $ D for travel and $ O for services, for a total of $

I declare under penalty of perjury that this information is true.

pae:_A\\y| 7202 Sac (Monin

Server's signature

Stacie Claman

Printed name and title

400 inginan Abo

Serve er's address

Lgtaing LA 1000¢

 
3/31/2021 USPS.com® - USPS Tracking® Results
Case 5:21-cv-00076-EEF-KDM Document 7 Filed 04/06/21 Page 3 of 4 PagelID#: 19

USPS Tracking’ Fie >

Track Another Package +

Tracking Number: 9414711699000786419732 Remove X

Your item was picked up at the post office at 11:10 am on March 8, 2021 in BATON ROUGE, LA
70817.

Y Delivered, Individual Picked Up at Post Office

March 8, 2021 at 11:10 am
BATON ROUGE, LA 70817

yoeqpae

Get Updates \v

 

Text & Email Updates

 

Tracking History

March 8, 2021, 11:10 am

Delivered, Individual Picked Up at Post Office

BATON ROUGE, LA 70817

Your item was picked up at the post office at 11:10 am on March 8, 2021 in BATON ROUGE, LA 70817.

March 6, 2021, 10:33 am
Delivery Attempted - No Access to Delivery Location
BATON ROUGE, LA 70816

March 5, 2021
In Transit to Next Facility

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLo=2&text28777=&tLabels=94 147 1169900078641 9732%2C&tABt=false 1/2
3/31/2021 USPS.com® - USPS Tracking® Results
Case 5:21-cv-00076-EEF-KDM Document 7 Filed 04/06/21 Page 4 of 4 PagelID #: 20

March 3, 2021, 9:59 pm
Arrived at USPS Regional Facility
NEW ORLEANS LA DISTRIBUTION CENTER

March 3, 2021, 8:44 pm
Accepted at USPS Origin Facility
METAIRIE, LA 70006

March 2, 2021, 8:34 pm
Shipping Label Created, USPS Awaiting Item
METAIRIE, LA 70006

 

Product Information

 

See Less WA

ypeqpss

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

FAQs

https://toals.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=9414711 699000786419732%2C &tABt=false 2/2
